Citation Nr: 0407969	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Fort Harrison, Montana


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) medical 
care.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Montana Army National Guard from 
September 1958 to March 1961, including a period of active 
duty for training from September 1959 to March 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 determination of the VA Montana 
Healthcare System that the appellant was not eligible for VA 
medical care, other than for his service-connected hearing 
loss disability.  


REMAND

A review of the appellant's claims folder reveals that he is 
currently represented by the Montana Veterans Affairs 
Division.  Unfortunately, his representative has not been 
copied on any of the pertinent communications from VA, 
including the determination on appeal and the statement of 
the case.  It is also noted that his representative has not 
yet been afforded the opportunity to review the evidence of 
record and submit written arguments on behalf of the 
appellant.  Under 38 C.F.R. § 20.600 (2003), an appellant 
must be afforded the full right to representation in all 
stages of an appeal.

The Board also notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, a review of the record indicates that the 
appellant has not yet received the required notification.



In view of the foregoing, this matter is remanded for the 
following actions:

1.  The Agency of Original Jurisdiction 
(AOJ) should review the record and send 
an appropriate letter to the appellant 
and his representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should specifically advise the 
appellant of the evidence necessary to 
substantiate his claim, as well as what 
portion of that evidence he is to provide 
and what evidence VA will attempt to 
obtain for him.  

2.  The AOJ should also afford the 
appellant's representative the 
opportunity to review the claims folder 
and the Medical Administration Service 
(MAS) folder for the purposes of 
submitting a VA Form 646 before the case 
is returned to the Board for further 
appellate review.

3.  After the actions requested above 
have been completed, the AOJ should again 
review the record in full.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, which contains 
citations to all applicable laws and 
regulations, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




